 



Exhibit 10.9

FIRST AMENDMENT TO
COOPER CAMERON CORPORATION
RETIREMENT SAVINGS PLAN
(As Amended and Restated Effective May 1, 2003)

     WHEREAS, COOPER CAMERON CORPORATION (the “Company”) has heretofore adopted
the COOPER CAMERON CORPORATION RETIREMENT SAVINGS PLAN (the “Plan”); and

     WHEREAS, the Company desires to amend the Plan in certain respects;

     NOW, THEREFORE, the Plan shall be amended as follows, effective as
March 20, 2004:



I.   The following sentence shall be added to Section 1.1(34) of the Plan:

“Notwithstanding anything to the contrary herein, no Member who first becomes a
Member of the Plan on or after May 1, 2003 in connection with his Employer’s
first becoming an Affiliate of the Company on or after such date shall be
eligible to become an IAR Member of the Plan.”



II.   Section 1.1(51) of the Plan shall be deleted and the following shall be
substituted therefor:

     “(51) The term “Profit Sharing Member” shall mean (a) each Member who was
hired by the Employer on or after May 1, 2003, and (b) each Member who first
becomes a Member of the Plan on or after such date if his Employer first became
an Affiliate of the Company on or after such date.”



III.   A new Section 7.5(d) shall be added to the Plan as follows:



      “(d)   Vesting Service With Petreco Affiliates. For the period preceding
March 20, 2004, each Eligible Employee who was employed by Petreco
International, Inc. prior to such date shall be credited with years of Vesting
Service for purposes of the Plan equal to the Periods of Service he would have
been credited under the Plan as if Petreco International, Inc. and its
affiliates and predecessors were Employers under the Plan during such period and
as if the Plan counted Vesting Service based on Periods of Service (rather than
Hours of Service) during such entire period.”



IV.   As amended hereby, the Plan is specifically ratified and reaffirmed.

     EXECUTED this 18th day of March, 2004.

            COOPER CAMERON CORPORATION
      By:   /s/ Jane C. Schmitt       Name:     Jane C. Schmitt      Title:    
Vice President, Human Resources     





--------------------------------------------------------------------------------



 



Exhibit 10.9

SECOND AMENDMENT TO
COOPER CAMERON CORPORATION
RETIREMENT SAVINGS PLAN
(As Amended and Restated Effective May 1, 2003)

     WHEREAS, COOPER CAMERON CORPORATION (the “Company”) has heretofore adopted
the COOPER CAMERON CORPORATION RETIREMENT SAVINGS PLAN (the “Plan”); and

     WHEREAS, the Company desires to amend the Plan in certain respects;

     NOW, THEREFORE, the Plan shall be amended as follows:

I. Effective as of April 1, 1995, the phrase “Matching Account” shall be deleted
in each place that it appears in Section 6.6 of the Plan and the phrase
“Separate Accounts” shall be substituted therefor.

II. Effective as of May 1, 2003:

     A. The following proviso shall be added at the end of the last sentence in
Section 3.6 of the Plan:

“; provided, however, that catch-up contributions shall not be subject to the
maximum percentage deferral limit that applies to Basic Contributions pursuant
to Section 3.1.”

     B. The following proviso shall be added at the end of the first sentence of
Section 8.2 of the Plan:

“; and provided further, however, that a Profit Sharing Member may request a
withdrawal of amounts credited to his Profit Sharing Account only to the extent
of his vested interest in such amounts, as determined in accordance with
Section 7.2.”

III. Effective (A) with respect to Matching Contributions attributable to
Compensation earned on or after April 24, 2004 by a Member who is paid on an
hourly basis, and (B) with respect to Matching Contributions attributable to
Compensation earned on or after May 1, 2004 by a Member who is paid on a
salaried basis, Section 4.8(b) of the Plan shall be deleted and the following
shall be substituted therefor:



    “(b) The amount of Matching Contributions allocated to a Member shall be
credited to such Member’s Matching Account as of the date such contribution is
received by the Trust and shall be invested in the Fund or

 



--------------------------------------------------------------------------------



 



    Funds selected by the Member in accordance with the provisions of Section
5.2.”

IV. Effective as of June 1, 2004:

     A. Section 5.1 of the Plan shall be deleted and the following shall be
substituted therefor:

     “5.1 Deposit of Contributions.

Any Basic Contributions of a Member which are credited to a Member’s Basic
Account, any Matching Contributions which are credited to a Member’s Matching
Account, any Company Retirement Contributions which are credited to an IAR
Member’s IAR Account, and any Profit Sharing Contributions which are credited to
a Profit Sharing Member’s Profit Sharing Account shall be deposited by the
Trustee in such Fund or Funds selected by such Member in accordance with the
provisions of Section 5.2. The Trustee shall have no duty to collect or enforce
payment of contributions or inquire into the amount or method used in
determining the amount of contributions, and shall be accountable only for
contributions received by it.”

     B. Subsections (a) and (b) of Section 5.2 of the Plan shall be deleted and
the following shall be substituted therefor:



  “(a)   Each Member shall designate, in accordance with the procedures
established by the Company, the manner in the amounts allocated to his Basic,
Matching, IAR, Profit Sharing and Rollover/Transfer Accounts shall be invested
from among the Funds made available from time to time by the Company pursuant to
Section 6.2. A Member may designate one of such Funds for all of the
contributions to his Basic, Matching, IAR, Profit Sharing and Rollover/Transfer
Accounts, or he may split the investment of the amounts allocated to such
Accounts among such Funds in such increments as the Company may prescribe. If a
Member fails to make a designation of 100% of the contributions to his Basic,
Matching, IAR, Profit Sharing and Rollover/Transfer Accounts, such nondesignated
contributions shall be invested in the Fund or Funds designated by the Company
from time to time in a uniform and nondiscriminatory manner.     (b)   A Member
may change his investment designation for future contributions to be allocated
to his Basic, Matching, IAR, Profit Sharing and Rollover/Transfer Accounts. Any
such change shall be made in accordance with the procedures established by the
Company, and the frequency of such changes may be limited by the Company.”    
C.   A new Section 5.2(d) shall be added to the Plan as follows:         “(d)
Each Member’s investment designation that is in effect on June 11, 2004 shall be
deemed to apply to Matching Contributions allocated to such

2



--------------------------------------------------------------------------------



 



      Members’ Matching Account on or after such date, in addition to such
designation’s applicability as of such date to his Basic, IAR, Profit Sharing
and Rollover/Transfer Accounts. Such investment designation may thereafter be
changed by a Member in accordance with Section 5.2(b).”

     D. The phrase “and may only be made once in a calendar year” shall be
deleted from Section 8.1(b) of the Plan.

V. As amended hereby, the Plan is specifically ratified and reaffirmed.

     EXECUTED this 28th day of May, 2004.

            COOPER CAMERON CORPORATION
      By:   /s/ Jane C. Schmitt       Name:     Jane C. Schmitt      Title:    
VP, Human Resources     

3



--------------------------------------------------------------------------------



 



Exhibit 10.9

THIRD AMENDMENT TO
COOPER CAMERON CORPORATION
RETIREMENT SAVINGS PLAN
(As Amended and Restated Effective May 1, 2003)

     WHEREAS, COOPER CAMERON CORPORATION (the “Company”) has heretofore adopted
the COOPER CAMERON CORPORATION RETIREMENT SAVINGS PLAN (the “Plan”); and

     WHEREAS, the Company desires to amend the Plan in certain respects;

     NOW, THEREFORE, the Plan shall be amended as follows, effective as of
January 1, 2005:

I. The following definition shall be added to Section 1.1 of the Plan:

     “(8A) The term “Brookshire Union Employee” shall mean an Employee who is a
member of the Local Lodge 15 and District Lodge 37, International Association of
Machinists and Aerospace Workers.”

II. The following sentence shall be added to Section 1.1(34) of the Plan:

“Notwithstanding the foregoing, an Eligible Employee who is a Brookshire Union
Employee whose Employment Commencement Date occurs prior to January 1, 2005
shall become an IAR Member, regardless of whether such Eligible Employee’s
Employment Commencement Date occurred on or after May 1, 2003 but on or prior to
December 31, 2004.”

III. Section 1.1(51) of the Plan shall be deleted and the following shall be
substituted therefor:

     “(51) The term “Profit Sharing Member” shall mean (a) each Member who was
hired by the Employer on or after May 1, 2003, and (b) each Member who first
becomes a Member of the Plan on or after such date if his Employer first became
an Affiliate of the Company on or after such date; provided, however, that any
Eligible Employee who is a Brookshire Union Employee whose Employment
Commencement Date occurs prior to January 1, 2005 shall not be a Profit Sharing
Member, regardless of whether such Eligible Employee’s Employment Commencement
Date occurred on or after May 1, 2003 but on or prior to December 31, 2004.”

IV. Section 6.3 of the Plan shall be deleted and the following shall be
substituted therefor:

“6.3 Company Stock Fund.

 



--------------------------------------------------------------------------------



 



Except as specifically provided otherwise, the assets of the Company Stock Fund
shall be invested by the Trustee solely in Company Stock; provided, however,
that the Company Stock Fund may hold an amount of cash to the extent required in
lieu of holding fractional shares of Company Stock. The Trustee shall receive
Company Stock from the Company or purchase Company Stock in the market;
provided, however, that any such purchase shall be made only in exchange for
fair market value as determined by the Trustee.”

V. The second paragraph of Section 7.2 of the Plan shall be deleted and the
following shall be substituted therefor:

“Notwithstanding the foregoing, except as specified otherwise in an applicable
Addendum, any IAR Member who was credited with three or more Years of Vesting
Service as of May 1, 2003 (or, in the case of any Brookshire Union Employee who
is an IAR Member, any such employee who was credited with three or more Years of
Vesting Service as of December 31, 2004) shall be vested in the balance of his
IAR Account in accordance with the following vesting schedule:

          Years of Vesting Service

--------------------------------------------------------------------------------

  Vested Percentage

--------------------------------------------------------------------------------

 
3 years but less than 4 years
    33 %
4 years but less than 5 years
    67 %
5 years or more
    100 %”

VI. Section 8.2 of the Plan shall be deleted and the following shall be
substituted therefor:

“Section 8.2 Withdrawals After Age 59½.

Subject to the provisions of this Section 8.2, a Member or an Inactive Member
who is receiving compensation from a Controlled Entity and who has attained at
least age 59½, may file a written request with his Employer in the form and
within the time period prescribed by the Company for a withdrawal of an amount
credited to his Separate Accounts; provided, however, than an IAR Member may
request a withdrawal of amounts credited to his IAR Account only to the extent
of his vested interest in such amounts, as determined in accordance with
Section 7.2; and provided further, however, that a Profit Sharing Member may
request a withdrawal of amounts credited to his Profit Sharing Account only to
the extent of his vested interest in such amounts, as determined in accordance
with Section 7.2. A withdrawal made pursuant to this Section 8.2 shall be made
from a Member’s or Inactive Member’s Separate Accounts as elected by such Member
or Inactive Member.”

 2



--------------------------------------------------------------------------------



 



VII. As amended hereby, the Plan is specifically ratified and reaffirmed.

     EXECUTED this 17th day of December, 2004, effective for all purposes as
provided above.

            COOPER CAMERON CORPORATION
      By:   /s/ Jane Schmitt       Name:     Jane Schmitt      Title:     VP,
Human Resources     

3